            Case 3:16-md-02741-VC Document 5727 Filed 09/16/19 Page 1 of 2




 1 Deborah S. Kerr (SBN 175845)
   dkerr@1800theeagle.com
 2 David J. Diamond (AZ SBN 010842)
   ddiamond@goldbergandosborne.com
 3 GOLDBERG & OSBORNE LLP
   698 E. Wetmore Rd., Suite 200
 4 Tucson, Arizona 85705
   Telephone: (520) 620-3975
 5 Facsimile: (520) 620-3991

 6 Attorneys for Plaintiffs
 7
                                UNITED STATES DISTRICT COURT
 8
                              NORTHERN DISTRICT OF CALIFORNIA
 9
      IN RE: ROUNDUP PRODUCTS                        MDL No. 2741
10    LIABILITY LITIGATION
                                                     Master Docket Case No. 3:16-md-2741
11
                                                     Honorable Vince Chhabria
12    THIS DOCUMENT RELATES TO:
13    Jaime Alvarez Calderon v. Monsanto Co.,
      Case No. 3:19-cv-01630
14
      Ruben Hernandez, et al. v. Monsanto Co.,
15    Case No. 3:17-cv-07364
16
                         STIPULATION REGARDING GOVERNING LAW
17
           Pursuant to Pretrial Orders #150 and #171, the Parties stipulate that California substantive
18
     law shall apply to the above-captioned cases.
19

20 Dated: September 16, 2019

21 /s/ David J. Diamond                                  /s/ Anthony R. Martinez
   David J. Diamond, Esq.                                Anthony R. Martinez, Esq.
22 GOLDBERG & OSBORNE LLP                                SHOOK, HARDY & BACON L.L.P.
   698 E. Wetmore Road, Suite 200                        2555 Grand Boulevard
23 Tucson, AZ 85705                                      Kansas City, Missouri 64108
   Tel: (520) 620-3975                                   Tel: (816) 559-2683
24 Attorney for Plaintiffs                               Attorney for Defendant Monsanto Company
            Case 3:16-md-02741-VC Document 5727 Filed 09/16/19 Page 2 of 2




                                     CERTIFICATE OF SERVICE
 1

 2         I, David J. Diamond, hereby certify that on September 16, 2019, the foregoing document
 3 was filed via the Court’s CM/ECF system, which will automatically serve and send email
 4 notification of such filing to all registered attorneys of record.

 5
                                               /s/ David J. Diamond
 6                                             David J. Diamond

 7

 8

 9
10

11

12
13

14

15
16

17

18
19

20

21
22

23

24
25
                                                      2
